Citation Nr: 1627631	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee subluxation, left knee patellofemoral syndrome, or bilateral shin splits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992 including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.

In September 2014, the Board remanded the issue currently on appeal for further development.

The case has returned to the Board for appellate review.  The Board is satisfied there was substantial compliance with its remand orders with respect to the issue decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's right knee disability is not causally or etiologically related to active military service and is not caused or aggravated by service-connected left knee subluxation, left knee patellofemoral syndrome, or bilateral shin splits.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to service-connected left knee subluxation, left knee patellofemoral syndrome, or bilateral shin splits, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.15, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim in April 2010, a November 2009 letter dated in fully satisfied the duty to notify provisions of the VCAA for the claim for direct service connection.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In June 2010, the Veteran asserted a new theory of secondary service connection in support of her right knee disability claim.  Proper notice for this aspect of her claim was provided in a June 2010 letter explaining that the evidence must show a current non-service-connected disability and that a service-connected disability caused or aggravated the non-service-connected disability.

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  Her service treatment records and VA treatment records have been obtained and appear to be complete.  Neither she nor her representative has asked VA to obtain any other relevant information or have maintained that the record is incomplete or deficient in any respect.

VA examination specific to the Veteran's right knee disability was conducted in November 2012, and an addendum opinion was issued in November 2014.  Collectively, the opinions expressed in these reports are adequate to inform the Board's judgment on the complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).

In August 2013, the Veteran was afforded a hearing before the undersigned VLJ in which she presented oral argument in support of her service connection claim for right knee disability.  In Bryant v. Shinseki, 23 Vet. App. 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

The August 2013 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, the Board finds that there was substantial compliance with the Board's September 2014 remand, wherein the Board remanded the appeal for a VA addendum opinion concerning the nature and etiology of the Veteran's claimed right knee disability, and a wholly adequate opinion was obtained in November 2014, as noted above.  Nevertheless, the Veteran's representative argues that the September 2014 VA addendum opinion does not substantially comply with the September 2014 remand as the directive requested that an opinion be obtained from the same individual who conducted the November 2012 VA examination, a VA nurse practitioner.  The Board disagrees.  The report of the November 2014 addendum opinion shows that the examiner, a VA staff physician, thoroughly reviewed the pertinent evidence in the Veteran's claims file and issued complete medical opinions supported with thorough and comprehensible rationales which were responsive to all issues raised by the remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, supra.  However, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries, supra (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment, supra.  Here, the Board finds that the substitution of a VA staff physician for VA nurse practitioner constitutes substantial compliance with the November 2014 remand.  Notably, neither the Veteran nor her representative has argued that the VA staff physician is less qualified to issue a medical opinion concerning her claim than the VA nurse practitioner or that the November 2014 opinion itself is inadequate in any respect.  Accordingly, the Board finds that there has been substantial compliance with the September 2014 remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e.," when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may also be established on a secondary basis for a current disability which is proximately due to or the result of service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse by a previously service connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334   (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

Service treatment records are silent for any complaints of, diagnoses of, or treatment referable to the right knee.  The Veteran's January 1992 Reports of Medical Examination and Medical History were similarly without any reference to right knee issues.

In a December 2009 statement, an individual known to the Veteran disclosed that the Veteran complains regularly of sore knees. 

Post-service VA treatment records include reference pain or other issues related to the left knee (particularly in relation to low back issues), but not the right knee.  However, a July 2010 VA treatment record include mention of bilateral knee pain with no further elaboration relevant to the right knee.

In November 2012, the Veteran underwent VA examination.  The Veteran reported that she banged her right knee several times in service resulting in bruising and swelling.  She explained that she went to sick call, was treated with Ibuprofen and ice, and have even been giving a medical profile on occasion.  After service, the Veteran stated that she experienced right knee pain, stiffness, and locking on occasion.  The Veteran also indicated that her left knee is worse than her right and that she relies on her right knee because her left knee is gives out and is very impaired.  Other difficulties faced by the Veteran include walking up and down stairs, driving and sitting for periods of time, and walking for 20 minutes or longer.  She further claimed to use a cane to help her walk and treated her pain with Naproxen and topical Biofreeze.  Right knee examination revealed flexion to 120 degrees with evidence of painful motion at 120 degrees, and extension ending at zero degrees with no evidence of painful motion.  Results for range of motion were the same upon repetitive use testing with no additional limitation or functional loss or impairment noted.  Some tenderness or pain to palpation for joint line or soft tissues of the right knee was observed.  Muscle strength of the right knee on flexion and extension was normal, as was all joint stability testing of the right knee.  There was evidence or history of slight recurrent patellar subluxation/dislocation.  No meniscal conditions, joint replacement, scars, or surgical procedures of the right knee were identified.  The examiner further noted that the Veteran complained of pain bilaterally during joint stability testing, but such tests were negative.  McMurray testing was normal, indicating no meniscus pathology bilaterally.  Also, gait was noted as normal with no evidence of abnormal weightbearing, despite the Veteran's use of a cane.  Diagnostic testing results of the right knee from February 2010 and November 2012 showed minimal degenerative change of the medial compartment and minimal lateral patellar tilt.  Based upon the foregoing and review of the claims file, the examiner concluded that, although right knee symptoms existed, there was no clinical objective evidence of diagnosable disease or pathology of the right knee.

At the September 2013 hearing, the Veteran testified that she injured her right knee in service when she hit her knee against a pull-out drawer of a bench cabinet for electrical equipment in a large vehicle or van.  She stated that her knee was swollen and black and very painful for about two weeks and denied receipt of any treatment for this injury as there was "nowhere to go."  Id. at 12.  She also maintained that she has had right knee symptoms since then which are less severe, including stiffness, pain, and a "grindy noise."  Id.  at 12-13. 

In November 2014, the Veteran submitted a statement that pain in her knees is a continued source of stress, that she is increasingly unsteady on her feet without the use of a cane, and that she frequently missteps and bumps into things or falls down.

Later in November 2014, a VA addendum opinion was obtained.  Review of the report of the opinion shows that the VA examiner reviewed all of the Veteran's medical files and provided a very detailed summary of treatment she received in and after service.  The examiner diagnosed the Veteran with mild degenerative arthritis of the right knee, based upon diagnostic testing results showing mild/minimal medial compartment narrowing, with minimal patellar tilt.  With respect to direct service connection, the examiner concluded that it is less likely than not that such disability was incurred in or caused by her military service.  The examiner observed that, although the Veteran had claimed during the November 2012 VA examination to have injured her right knee several times and received in-service treatment and medical profiles as a result, service treatment records were devoid of any complaints of, diagnoses of, or treatment referable to the right knee.  Moreover, the examiner explained that separation examination of the Veteran's right lower extremity was normal, inferring that a finding of normal would not have resulted, even if the presence of any right knee injury residuals had been overlooked or omitted in service treatment records,

With respect to secondary service connection, the examiner concluded it is less likely than not that mild right knee degenerative arthritis was caused or aggravated by the Veteran's service-connected left knee subluxation or left knee patellofemoral syndrome.  Citing to specific medical literature concerning the effect of an injured leg on a non-injured leg, the examiner explained that there is no known medical pathophysiological, functional, or anatomic connection between left knee subluxation and/or patellofemoral syndrome and mild degenerative arthritic changes in the right knee.  Moreover, the examiner stated that, from a biomechanical perspective, it is unlikely that an injury to one leg can cause major problems with the opposite uninjured leg except for certain specific conditions, such as major leg length discrepancy where the injured leg becomes significantly shorter than the normal leg, a significant limb deformity, or when a severe Trendelenburg lurch develops as a result of injury or paralysis of a lower extremity.  

The examiner also opined that it is less likely than not that mild right knee degenerative arthritis was caused or aggravated by the Veteran's service-connected bilateral shin splints, as the examiner found that the Veteran's diagnosis of bilateral shin splints was in error because the evidence showed that such conditions had resolved and were not chronic.  However, the examiner also opined that, even if the Veteran presently had a confirmed and valid diagnosis of bilateral shin splints, it is less likely as not that such condition caused or aggravated mild right knee degenerative arthritis for the same reasons stated above.

Although the Veteran has a current disability of mild right knee degenerative arthritis, the preponderance of competent and credible evidence is against a finding of any causal relationship between such disability to service or to service-connected left knee subluxation, left knee patellofemoral syndrome, or bilateral shin splints.

With respect to secondary and direct nexus, the Board assigns greatest probative value to the report of the November 2014 VA examiner, who found that the Veteran's right knee disability was neither as likely as not directly related to her service-connected left knee subluxation or patellofemoral syndrome (collectively, left knee disabilities) or service-connected bilateral shin splits.  As detailed above, the November 2014 VA examiner conducted an impressively thorough and in-depth review of the Veteran's service and post-service treatment records, offered highly persuasive nexus opinions based upon the medical evidence of record and Veteran's statements, and supported such opinions with compelling rationales which included reference to a published medical discussion paper.  The Board notes that November 2014 VA examination report is the only competent and credible evidence of nexus in the record.

The Board also notes that the Veteran is competent to report her history of ailments and the symptoms she has experienced over the years.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran is a lay person who lacks the requisite medical expertise and training to diagnose and opine as to the etiology of her right knee disability.  As such, she is not competent to provide an opinion pertaining to the etiology of her right knee disability, on a either direct or secondary basis.  Therefore, any statements in this regard are not probative.

Finally, the Board finds that that the Veteran's conflicting reports of treatment sought in service-namely, her statements to the November 2012 VA examiner that went to sick call, was treated with Ibuprofen and ice, and had even been given a medical profile on occasion contrasted with her hearing testimony under oath wherein she denied receipt of in-service treatment for this injury because there was "nowhere to go"-are lacking in credibility.  Although the primary basis of the Board's decision is the lack of any competent or credible nexus evidence, the Veteran's unreliable reports of in-service treatment tend to belie her assertion of an in-service injury to her right knee and constitute another factor weighing against her claim.

Based upon the foregoing, the Board finds that weight of the evidence is against the claim with respect to the element of nexus.  In this regard, the Board affords the November 2014 VA examiner's opinions the greatest evidentiary weight because the examiner considered all of the evidence of record, including lay statements, and offered conclusions based on sound medical principles.  As the weight of the evidence is against the claim, the Veteran's claim for service connection for a right knee disability cannot be granted on either a direct or secondary basis. 

Because the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee subluxation, left knee patellofemoral syndrome, or bilateral shin splits, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


